          CASE 0:20-cv-02195-NEB-BRT Doc. 21 Filed 10/21/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA
                                            Case Number:   0:20-cv-02195
COUNCIL ON AMERICAN-ISLAMIC
RELATIONS - MINNESOTA AND
LEAGUE OF WOMEN VOTERS OF
MINNESOTA,

                                    Plaintiff(s)          RULE 7.1-CORPORATE
                                                        DISCLOSURE STATEMENT
v.

ATLAS AEGIS LLC, ANTHONY
CAUDLE, JOHN DOES #1-10,
                         Defendant(s)

League of Women Voters of Minnesota

Makes the following disclosures pursuant to Federal Rule of Civil Procedure 7.1:

     1. Does (party name) have a parent corporation?

           Yes            No

        If yes, the parent corporation is: League of Women Voters of the United States; League of
        Women Voters Education Fund (both are national affiliates of Plaintiff, not corporate
        owners)

     2. Is 10% or more of the stock of (party name) owned by a publicly held corporation?

           Yes            No

        If yes, identify all such owners:

Date: October 20, 2020                             s/Julia Dayton Klein
                                                   Attorney Name:Julia Dayton Klein
                                                   Bar ID:MN Bar #319181
                                                   Law Firm:Lathrop GPM LLP
                                                   Address:80 South 8th St., 500 IDS Center
                                                   Minneapolis, MN 55402
                                                   Phone:612.632.3153
                                                   Email:julia.daytonklein@lathropgpm.com
                                                   ATTORNEY FOR PLAINTIFFS
